                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


                                       CRIMINAL MINUTES

 Date: May 22, 2019                Time: 2:31 – 2:34           Judge: MAXINE M. CHESNEY
                                         = 3 minutes
 Case No.: 18-cr-00465-MMC- Case Name: UNITED STATES v. United Microelectronics Corporation
 1                                                               Fujian Jinhua Integrated Circuit Co.

Attorney for Plaintiff: Shiao Lee
Attorney for Defendant (United Microelectronics): Margaret Tough for Leslie Caldwell
Attorney for Defendant (Fujian Jinhua Integrated): Christine Wong

  Deputy Clerk: Tracy Geiger                       Court Reporter: Jo Ann Bryce


                                          PROCEEDINGS


Further Status Conference – held.

Government counsel has provided and will continue to provide discovery.


CASE CONTINUED TO: July 17, 2019 at 2:15 p.m. for Further Status Conference




EXCLUDABLE DELAY:
Category: Preparation of Counsel
Begins: May 22, 2019
Ends: July 17, 2019
